Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 1 of 23 PageID #: 2540



                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION



UNITED STATES OF AMERICA,                              CR. 16-50126-JLV
                                                   1

                   Plaintiff,
                                                       AMENDED ORDER
   vs.



DARRELL JANIS,

                   Defendant.



                                 INTRODUCTION


      Defendant Darrell Janis, appearing pro se, filed a motion for

compassionate release together with a brief summary of his current medical

conditions. (Dockets 138 85 138-1). Pursuant to the May 1, 2020, Standing

Order 20-06, the Federal Public Defender for the Districts of South Dakota and

North Dakota ("FPD") and the United States Attorney for the District of South

Dakota filed records, submissions and briefing on Mr. Janis* motion. (Dockets

140-42 & 142-1 through 142-3, 147-48 & 148-1, 151 85 151-1). For the

reasons stated below, defendant's motion is granted.

                           STANDING ORDER 20-06


      Standing Order 20-06,^ captioned "Establishing a Procedure for

Compassionate Release Motions Under the First Step Act," put in place "a


      ^See https://www.sdd.uscourts.gOv/so2006 ("SO 20-06"). SO 20-06 was
amended on October 21, 2020, after this case was ripe for resolution. See
https://www.sdd.uscourts.gov/socraa. The amendments have no impact on
the court's analysis of this case.
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 2 of 23 PageID #: 2541



procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(1)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system." (SO 20-06 at p. 1). Under

the order, the FPD is automatically "appointed to represent all defendants in

criminal cases: (a) who previously were determined to be entitled to

appointment of counsel or who are now indigent; and (b) who may be eligible to

seek compassionate release under the First Step Act." Id^ 1 1. The initial step

for the FPD is to


      communicate      a   recommendation     to   inmates   interested   in
      compassionate release that they immediately submit requests for
      compassionate release to the warden of the facility in which they are
      detained, if they have not done so already. These communications
      will include the recommendation that the prisoner describe their
      proposed release plan.

Id.112.

      By the standing order, "within two business days of filing all motions for

compassionate release[,]" the FPD and the United States Attorney for the

District of South Dakota are "to place [the defendant] into one of four

categoriesf.j" Id. at p. 2 T[ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentaiy to U.S.S.G. § I.E.1.13; (ii) recognized COVID-
            19 risk factors in the inmate's medical histoiy; and/or (iii)
            imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 3 of 23 PageID #: 2542



      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.


Id. The FPD and U.S. Attorney are to "immediately report the categorization

... to the Clerk of Court and the Probation Office." li. The standing order

contains provisions for sharing of critical information between the FPD, the

U.S. Attorney, the Probation Office and the court.      ^ 5. The priority of

briefing is set according to the different categories of assignment of a

defendant. Id^    6-8.

                           FACTUAL BACKGROUND


      On September 5, 2017, defendant Darrell Janis was sentenced to

concurrent terms of imprisonment of 96 months and 24 months on two counts

of abusive sexual contact in violation of 18 U.S.C. §§ 2244(a)(1), 2246(3) and

1153. (Docket 106). Mr. Janis is currently an inmate at FCI Beaumont Low in

Beaumont, Texas. (Docket 142 at p. 2). The parties agree and the Bureau of

Prisons (BOP) Inmate Locator confirms Mr. Janis has a scheduled release date

of March 1, 2024. (Dockets 138-1 at p. 11; 147 at p. 1; and https://www.

bop.gov/inmateloc/ (last accessed October 22, 2020). As of this date, Mr.

Janis has served about 45.3 percent of the full term of his sentence, and under

his current status in the BOP, Mr. Janis' home detention eligibility date is

September 1, 2023. (Docket 138-1 at p. 12). He is 61 years old. (Docket 142

at p. 1).
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 4 of 23 PageID #: 2543



      Mr. Janis'pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his personal health during the

COVID-19 pandemic. (Docket 138). Mr. Janis' current health conditions

include:


     • Type 2 diabetes mellitus. (Docket 142 at p. 8);

     • Chronic obstructive pulmonary disease (COPD). 1^;

     • Asthma. Id^;

     • Hypertension.

     • Hyperlipidemia.

     • Gastro-esophageal reflux disease without esophagitis.

     •     Osteoarthritis.   and


     • Obesity.2

Mr. Janis' chronic conditions are reaffirmed throughout his medical records.

See Dockets 140-41.




      2A health summary chart lists Mr. Janis as having been diagnosed as
obese on September 10, 2018, and then notes that this condition was
"resolved" on April 8, 2019. (Docket 140 at p. 322). It is uncleeir why Mr.
Janis' obesity was marked as resolved in April 2019. The Centers for Disease
Control(CDC) considers someone to be at increased risk of severe illness from
COVID-19 if they are obese, which is defined as having a BMI of 30 or higher.
See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html?CDC_AA_refVal=https
%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fcovid-
data%2Finvestigations-discovery%2Fhospitalization-underlying-medical-
conditions.html. As of February 2020, Mr. Janis had a BMI of 34.54. (Docket
140 at p. 766).
                                       4
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 5 of 23 PageID #: 2544



      Additionally, Mr. Janis underwent a lung resection in 2004 to remove a

lobe in his left lung. (Docket 140 at p. 61). In 2015, he spent more than a

week hospitalized in intensive care after he contracted coronavirus NL63 and

as a result suffered pneumonia, acute respiratory failure, COPD exacerbation,

severe sepsis, and acute kidney injury. Id^ Mr. Janis had several abnormal

EKGs from February 2012 to May 2015, and another in December 2018 which

resulted in a provisional diagnosis of "[coronary artery disease] with conduction

defect" and a note that Mr. Janis would be scheduled for a follow-up

echocardiogram. (Dockets 138-1 at pp. 75-79; 140 at p. 151). Mr. Janis*

subsequent medical records do not confirm the echocardiogram was ever

performed or an official diagnosis.

      Addressing the 18 U.S.C. § 3553(a) factors, Mr. Janis emphasizes his

"limited criminal history, particularly in recent years" and that his release on

pretrial super-vision was largely successful, "with only one issue involving

another person bringing minor children into [his] home." (Docket 142 at p. 15).

Notably, there were "no allegations of violent, threatening, or sexual

misconduct in relation to this incident," Mr. Janis* bond "was not revoked, and

he continued on pretrial release without any further incidents." (Docket 148 at

p. 6). Mr. Janis "has not had any disciplinary violations in the over three years

he has been incarcerated." (Docket 142 at p. 15). Throughout that time, Mr.

Janis has been "working on his GED and has taken a number of continuing
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 6 of 23 PageID #: 2545



education courses in a variety of areas."     He has worked in the kitchen and

actively complied with his medical treatment regimen. (Docket 138 at p. 3).

      Mr. Janis contends he is not a danger to the community and that "home

confinement as a condition of supervised release" is sufficient to assuage the

United States' contention otherwise, which is largely based on the nature and

seriousness of the offenses of which he was convicted rather than on his

satisfactory behavior and record since. (Dockets 148 at p. 6; 147 at p. 10). If

released from custody, Mr. Janis represents that he has a safe and "stable

release residence" in the home he owns just north of Kyle, South Dakota.

(Docket 138 at p. 3). He will "support himself with disability payments and . . .

obtain medical care and food through the BIA." (Docket 142 at p. 16).

                         MR. JANIS' CLASSIFICATION


      On August 21, 2020, the FPD and the U.S. Attorney filed a notice of

categorization of compassionate release motion. (Docket 139). They jointly

"agree [Mr. Janis] case should be categorized as an Intermediate Priority case."

Id

                                   ANALYSIS


      Section 3582(c) permits the district court to consider a prisoner's request

for compassionate release after he exhausts the administrative remedies

mandated by the statute.

      [T]he court . . . upon motion of the defendant after the defendant
      has fully exhausted all administrative rights to appeal a failure of
      the Bureau of Prisons to bring a motion on the defendant's behalf or
      the lapse of 30 days from the receipt of such a request by the warden
                                        6
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 7 of 23 PageID #: 2546



      of the defendant's facility, whichever is earlier, may reduce the term
      of imprisonment(and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons
      warrant such a reduction ... and that such a reduction is consistent
      with the applicable policy statements issued by the Sentencing
      Commission . . . .

18U.S.C. §3582(c)(l)(A)(i).

      The court finds Mr. Janis exhausted the administrative procedure

provision contemplated by § 3582(c)(1)(A). On July 1, 2020, Mr. Janis made a

request to Warden F. J. Garrido for the Bureau of Prisons to bring a motion on

his behalf for a reduction in his sentence "based on the extraordinary and

compelling reasons surrounding the current outbreak of COVID-19 at [FCI

Beaumont Low and his] underlying health conditions: Asthma, COPD,

Diabetes, and High Blood Pressure." (Docket 138-1 at p. 2). Warden Garrido

denied Mr. Janis'request on July 10, 2020. (Docket 151-1). The warden's

decision was based on the standard for "extraordinary or compelling reasons"

delineated in "Program Statement No. 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. SS

3582fcUllfA) and 4205fgl[.1" Id. The factors in Program Statement 5050.50 are

the same as those in the United States Sentencing Guidelines ("U.S.S.G.").

Compare fPocket 151-1 and U.S.S.G. § IBl.lScmt. n.l(A)-(C) (U.S.S.G. 2018)).

However, the court's consideration of extraordinary and compelling reasons

under 18 U.S.C. § 3582(c)(l)(A)(i) is not tied to U.S.S.G. § 1B1.13 cmt. n.l(A)-

                                        7
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 8 of 23 PageID #: 2547



(C) or the COVID-19 home confinement provisions of the CARES Act, Pub. L.

No. 116-136, Section 12003(b)(2).

      Prior to the First Step Act "a court could revisit a previously-imposed

sentence if the [BOP] filed a motion to reduce the sentence, and if the court

concluded, based on criteria established by the U.S. Sentencing Commission,

that ^extraordinary and compelling reasons' warranted a sentence reduction."

United States v. Marks. 03-CR-6033L, 2020 WL 1908911, at *3 (W.D.N.Y. Apr.

20, 2020)(referencing 28 U.S.C. § 994(t) and 18 U.S.C. § 3582(c)(1)(A)). With

the First Step Act, a defendant may now bring a § 3582 motion for reduction of

sentence.


      The phrase "extraordinary and compelling reasons" was not defined by

Congress. That task was left to the United States Sentencing Commission.

"[I]n promulgating general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) . . . [the Sentencing

Commission] shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples." 28 U.S.C. § 994(t). "[P]rior to the First Step

Act, the Sentencing Commission established four categories of circumstances

in which, in the Commission's view,'extraordinary and compelling reasons

exist.'. . . Those relate generally to: the defendant's medical condition; the

defendant's age; the defendant's family circumstances; and any other reason

that the BOP director determines to be extraordinary and compelling." Marks.

                                         8
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 9 of 23 PageID #: 2548



2020 WL 1908911, at *4 (citing U.S.S.G. § 1B1.13 cmt. n.l). These four

categories "have not been updated since the [First Step Act] was enacted in

[December] 2018."3

       Some courts believe the First Step Act only allows a court to grant a

compassionate release motion if the BOP would have granted the motion under

the law as it existed prior to the First Step Act. See United States v.

Willingham. CRl 13-010. 2019 WL 6733028, at *2 (S.D. Ga. Dec. 10, 2019)

("the Sentencing Commission, not the judiciaiy, determine[s] what constitutes

an appropriate use of the 'compassionate release' provision.")(referencing

28 U.S.C. § 944(t)); United States v. Lvnn. CRIMINAL NO. 89-0072, 2019 WL

3805349, at *4 (S.D. Ala. Aug. 12, 2019) ("If the policy statement needs

tweaking in light of Section 603(b)[of the First Step Act], that tweaking must be

accomplished by the [Sentencing] Commission, not by the courts."); United

States V. Shields. Case No. 12-cr-00410-l, 2019 WL 2359231, at *4 (N.D. Cal.

June 4, 2019)(there is no "authority for the proposition that the Court may

disregard guidance provided by the Sentencing Commission where it appears

that such guidance has not kept pace with statutory amendments").




       3The United States Sentencing Commission lacks a quorum and
"currently has only two voting members, two shy of the four it needs to amend
the ^[U.S.S.G.]." Marks. 2020 WL 1908911, at *6 (references omitted).
   '                                    9
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 10 of 23 PageID #: 2549



      The United States Courts of Appeals for the Second and Seventh Circuits

are the only courts of appeals that have addressed this issue. See United

States V. Brooker. 976 F.3d 228 (2d. Cir. 2020); United States v. Gunn. Case

No. 20-1959, 2020 WL 6813995 (7th Cir. Nov. 20, 2020). The Second Circuit

identified the question at the heart of these cases, which is "whether the First

Step Act allows courts independently to determine what reasons, for purposes

of compassionate release, are 'extraordinary and compelling,' or whether that

power remains exclusively with the BOP Director as stated in Application Note

1(D)." Brooker. 976 F.3d at 234. The Second Circuit concluded "that, despite

Application Note 1(D), the First Step Act freed district courts to exercise their

discretion in determining what are extraordinary circumstances."           The

court held the language of U.S.S.G. § 1B1.13 "is clearly outdated and cannot

be fully applicable." Id. at 235. "[T]he First Step Act freed district courts to

consider the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate

release. Neither Application Note 1(D), nor anything else in the now-outdated

version of Guideline § 1B1.13, limits the district court's discretion."     at 237;

see also Gunn. 2020 WL 6813995 at *2 (agreeing with the Second Circuit that

the Guidelines Manual "does not curtail a district judge's discretion").



      ^The United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue recently but declined to do so. United
States V. Rodd. 966 F.3d 740 (8th Cir. July 16, 2020) and United States v.
Loggins. Jr.. 966 F.3d 891 (8th Cir. July 31, 2020).
                                        10
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 11 of 23 PageID #: 2550



      Several district courts have not felt confined by the categories identified

by the U.S.S.G. "While the old policy statement provides helpful guidance, it

does not constrain the Court's independent assessment of whether

'extraordinary and compelling reasons' warrant a sentence reduction under

§ 3582(c)(l)(A)(i)." United States v. Beck. 425 F. Supp. 3d 573, 579 (M.D.N.C.

2019). "An interpretation of the old policy statement as binding on the new

compassionate release procedure is likely inconsistent with the [Sentencing]

Commission's statutory role."      "It is also inconsistent with the First Step

Act, which was enacted to further increase the use of compassionate release

and which explicitly allows courts to grant such motions even when [BOP]finds

they,are not appropriate." Id^ (referencing the First Step Act § 603(b)

(captioned "INCREASING THE USE AND TRANSPARENCY OF

COMPASSIONATE RELEASE")(capitalization in original).

      Because of the changes brought on by the First Step Act, "the policy-

statement provision that was previously applicable to 18 U.S.C. § 3582(c)(1)(A)

no longer fits with the statute and thus does not comply with the congressional

mandate that the policy statement must provide guidance on the appropriate

use of sentence-modification provisions under § 3582." United States v. Cantu,

423 F. Supp. 3d 345, 351 (S.D. Tex. 2019)(emphasis in original). The Cantu

court held:


      [T]he correct interpretation of § 3582(c)(1)(A)—based on the text,
      statutory history and structure, and consideration of Congress's
      ability to override any of the Commission's policy statements "at any
      time," . . . —is that when a defendant brings a motion for a sentence
                                        11
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 12 of 23 PageID #: 2551



      reduction under the amended provision, the Court can determine
      whether any extraordinary and compelling reasons other than those
      delineated in U.S.S.G. § 1B1.13 cmt. n.l(A)-(C) warrant granting
      relief.

Id. at 352 (citing Mistretta v. United States. 488 U.S. 361, 394 (1989)).

      "[T]he dependence on the BOP to determine the existence of an

extraordinary and compelling reason, like the requirement for a motion by the

BOP Director, is a relic of the prior procedure that is inconsistent with the

amendments implemented by the First Step Act." United States v. Young. No.

2:00-cr-00002-l, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020). "In

short, federal judges are no longer constrained by the BOP Director's

determination of what constitutes extraordinary and compelling reasons for a

sentence reduction." li. The Young court concluded that "based on the First

Step Act,[a majority of the district courts determined] they have the authority

to reduce a prisoner's sentence upon the court's independent finding of

extraordinary or compelling reasons." Id (referencing United States v.

Maumau. Case No. 2:08-cr"758-l 1, 2020 WL 806121, at 2(D. Utah Feb. 18,

2020)("the portion of the catch-all provision that limits relief to grounds

identified by the Director is inconsistent with the law. ... [A] majority of

district courts to consider the question have embraced Mr. Maumau's

position."); United States v. Brown. 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019)

("If the [First Step Act] is to increase the use of compassionate release, the most

natural reading of the amended § 3582(c) and § 994(t) is that the district court

assumes the same discretion as the BOP Director when it considers a
                                        12
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 13 of 23 PageID #: 2552



compassionate release motion properly before it. . . . Thus, the Director's prior

interpretation of'extraordinary and compelling' reasons is informative, but not

dispositive.") (internal quotation marks, citations and brackets omitted); United

States V. Fox. Criminal No. 2:14-cr-03, 2019 WL 3046086, at *3 (D. Me. July

11, 2019)("I agree with the courts that have said that the Commission's

existing policy statement provides helpful guidance on the factors that support

compassionate release, although it is not ultimately conclusive given the

statutory change."); Beck, 425 F. Supp. 3d at 579; Cantu, 2019 WL 2498923,

at *4. The Marks court agrees with the analyses of these courts. Marks, 2020

WL 1908911, at *5.

      The court retains its independent authority "to consider the full slate of

extraordinaiy and compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release." Brooker, 976 F.3d at

237. The purpose of the First Step Act was to expand the availability of

compassionate release based on judicial findings of extraordinary and

compelling reasons without being restricted to those categories identified by the

Sentencing Commission or the rationale used by the BOP before the passage of

the First Step Act.

      Mr. Janis argues he meets the criteria of U.S.S.G. § 1B1.13, application

notes l(A)(ii) and 1(D). (Dockets 138-1 at p. 2; 142 at pp.3-5, 12-14; 148 at

pp. 3-6). Mr. Janis submits that,"based on his Type 2 diabetes, COPD, and

obesity," as well as his "age[ and] other health conditions" such as

                                       13
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 14 of 23 PageID #: 2553



hypertension, asthma, and the provisional diagnosis of coronary artery disease,

he is likely to "develop life-threatening complications if he contracts COVID-

19." (Docket 148 at pp. 3-5). The conditions of his incarceration prevent Janis

from "adequately provid[ing] self-care to prevent contracting COVID-19 or to

care for [him]self if he does."   at p. 3. Mr. Janis lives "in a 3-person 'cube'in

a unit of 150 to 200 people (where the entire unit lives in a single room

separated into smaller sleeping areas by low walls)."      at p. 5. In this

environment, he is unable to consistently socially distance or implement many

of the other heightened precautions recommended by the CDC relating to

sanitation and avoiding close contact with others, especially when spending

time in enclosed or shared spaces. See https://www.cdc.gov/coronavirus/

2019-ncov/prevent-getting-sick/prevention.html (last updated Sept. 11, 2020).

      The government acknowledges Mr. Janis' chronic health conditions

constitute extraordinary and compelling reasons warranting a sentence

reduction in the face of the COVID-19 pandemic, stating:

      [T]he Department of Justice has determined that, during the COVID-
      19 pandemic, conditions like Type 2 diabetes, COPD, and obesity,
      which the CDC has determined increase risk of severe illness due to
      COVID-19, present "a serious physical or medical condition . .. that
      substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which
      he or she is not expected to recover," U.S.S.G. § IB 1.13 cmt.
      n.l(A)(ii)(l), in that the inmate's ability to provide self-care against
      serious injury or death as a result of COVID-19, is substantially
      diminished, within the environment of a correctional facility, by the
      chronic condition itself, which meets the extraordinary and
      compelling reason standard.


                                        14
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 15 of 23 PageID #: 2554



(Docket 147 at p. 7). Despite this acknowledgement, the government asserts

Mr. Janis'"medical records, themselves, do not support that [Mr. Janis] is

unable to provide self-care" because the "Beaumont Low facility has made

significant changes to operations to protect the inmates [from COVID-19],

which appear to be effective," and Mr. Janis is successfully managing his other

health conditions, including hypertension and asthma. Id^ at pp. 6-8.

      The government asserts Mr. Janis'"medical concerns, conditions at the

facility, and [Mr. Janis'] ability to provide self-care are not the sole

considerations," and that "a reduction [must be] consistent with applicable

policy statements issued by the Sentencing Commission"—namely, the factors

in 18 U.S.C. § 3553(a). Id at pp. 8-9. The government contends consideration

of the 3553(a) factors weighs against Mr. Janis' release. Id at p. 9.

      First, the government argues Mr. Janis "would pose a danger to public

safety if released," as indicated by the nature of his conduct that was the

subject of his conviction—^sexual contact with an 11-year-old girl—and his

failure to "abide'by conditions of pre-trial release requiring him not to have

contact with minor chUdren." Id at p. 9. Second, the government submits the

crime for which Mr. Janis was convicted is serious, involving significant "harm

to a victim, whose life was impacted by his conduct," and "[a]llowing Janis to

serve less than 50% of the sentence imposed does not promote respect for the

law or provide just punishment for the offense." Id at p. 10. Nor, in the

government's view, would a reduced sentence adequately deter Mr. Janis from

                                          15
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 16 of 23 PageID #: 2555



engaging in criminal conduct in the future. Id, at p. 11. Third, the government

emphasizes the court was "aware of[Mr.] Janis's medical circumstances when

he was sentenced, and he is able to receive the medical care he needs while

incarcerated." Id. at p. 11 (internal citation omitted).

      Finally, the government asks that if the court grants Mr. Janis' motion

for compassionate release, it "substitute a term of probation or supervised

release with a condition of home confinement for the duration of[Mr. Janis']

current sentence of imprisonment" rather than releasing Mr. Janis outright.

Id. at p. 13. It also asks that "any order provide release only after [Mr. Janis']

release and travel plans are in place, and [for the court to] set any release 14

days from the date of its order to accommodate BOP's ability to quarantine [Mr.

Janis] prior to his release to protect the community from potential further

spread." Id.

      In reply, Mr. Janis argues he has shown extraordinary and compelling

reasons warranting compassionate release under U.S.S.G. § 1B1.13,

application note l(A)(ii) based on his Type 2 diabetes, COPD and obesity.

(Docket 148 at p. 3). He asserts his age and other health conditions including

hypertension, asthma and other recurring respiratory issues, and the

provisional,diagnosis he received of coronary artery disease are additional

extraordinary and compelling reasons for his release. li. at pp. 3-5. Regarding

the 3553(a) factors, Mr. Janis maintains he is not a danger to the community,

citing the fact he has not "had any disciplinary violations in jail or prison" and

                                        16
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 17 of 23 PageID #: 2556



asserting that "the apparent bond violation (where children had been brought

to [his] home)" does not support he would be a danger to the community

because it involved "no allegations of violent, threatening, or sexual

misconduct."         at p. 6. He argues "home confinement as a condition of

supervised release" would assuage any outstanding government concerns

about any public safety risk he might pose.         He is "making good progress

on his GED."         And while "the court was aware of[Mr.] Janis's medical

conditions at sentencing," Mr. Janis asserts the COVID-19 pandemic "changes

the sentencing calculation in this case," turning his "serious, but manageable,

health conditions into significant risk factors for severe illness or death." Id^ at

p. 7.

        The court finds Mr. Janis meets his burden of proof and presents

extraordinary and compelling reasons warranting a sentence reduction under

§3582(c)(l)(A)(i).

        FCl Beaumont Low currently has 275 active cases of COVID-19 among

inmates and one active case among staff, https://www.bop.gov/coronavirus/

(Last visited December 1, 2020). Among its total incarcerated population of

1,693, only 837 individuals have been tested for the virus. Id^ Of those

individuals, 582 have tested positive.        The facility reports no pending

COVID-19 tests. Id,

        The Centers for Disease Control(CDC) identified factors that increase

community spread of COVID-19 and individual risk, including crowded

                                         17
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 18 of 23 PageID #: 2557



situations, enclosed spaces and close or physical contact among people,

especially for longer durations, https://www.cdc.gov/coronavirus/2019-

ncov/ need-extra-precautions/people-with-medical-conditions.html?

CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fcovid-data%2Finvestigations-discoveiy%2Fhospitalization-underlying-

medical-conditions.html (last updated Oct. 16, 2020). Despite BOP's

conditions of modified operations implemented to slow the spread of COVID-19

in prisons, the practical reality is many of the factors increasing community

spread and individual risk of exposure to the virus are simply unavoidable in a

prison setting. See https://www.bop.gov/coronavirus/covidl9_status.jsp (last

updated Oct. 8, 2020). This is true for Mr. Janis in FCI Beaumont Low, where

he "lives in a 3-person 'cube* in a unit of 150 to 200 people," with the entire

unit housed "in a single room separated into!smaller sleeping areas by low

walls." (Docket 148 at p. 5).

      The risk of exposure is most concerning for individuals who have certain

medical conditions which make them more likely to experience severe infection

should they contract COVID-19. Mr. Janis is among this at-risk population.

The CDC has so far identified ten underlying medical conditions that it has

found put "[a]dults of any age . . . at increased risk of severe illness from the

virus that causes COVID-19." https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html?

CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

                                         18
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 19 of 23 PageID #: 2558



ncov%2Fcovid-data%2Finvestigations-discoveiy%2Fhospitalization-underlying-
medical-conditions.html (last updated Oct. 16, 2020). Mr. Janis has four of

these conditions: COPD, type 2 diabetes mellitus, obesity and a provisional

diagnosis of coronary artery disease. The CDC has also found "adults of any

age" with any of another dozen conditions "might be at an increased risk for

severe illness" if they contract COVID-19.      Mr. Janis has two of these

conditions: asthma and hypertension.

      From a careful review of his extensive medical records detailing these

conditions, among others he faces, the court finds Mr. Janis' major health

issues and risk factors are chronic. That is, his conditions will only persist and

likely worsen over time. During the COVID-19 pandemic, Mr. Janis' conditions

significantly diminish his ability to provide self-care within the environment of

a correctional facility, putting him at risk of severe illness—and even death—

should he contract the virus. As mentioned earlier in this order, the

government acknowledges this fact. See supra pp. 14-15. The court finds Mr.

Janis' chronic and severe medical conditions make him especially vulnerable to

COVID-19, even compared to other individuals incarcerated in FCI Beaumont

Low or another BOP facility. Against these findings, the court must consider if

compassionate release comports with the § 3553(a) factors.

      In Mr. Janis' case, the "nature and circumstances of the offense"—

abusive sexual contact—is serious. 18 U.S.C. § 3553(a)(1). "[T]he history and

characteristics of the defendant" requires the court to consider the defendant

                                       19
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 20 of 23 PageID #: 2559



as a whole person. Koon v. United States, 518 U.S. 81, 113 (1996). Mr. Janis

had a number of minor offenses including theft, alcohol related crimes and

driving offenses. (PSR     34-47). He had one felony prior to the instant case

for possession of marijuana.      at T| 43. While on pretrial release in the

present case, Mr. Janis was not to have contact with minor children. See id.

H 4. On one occasion when an investigating agent and Assistant U.S. Attorney

arrived at Mr. Janis' home, minor children were present. li. The children

belonged to Mr. Janis' daughter, who had brought them to the home when she

did not have a place to live or food. Id Mr. Janis' pretrial officer addressed the

incident with Mr. Janis, and no further action was taken. Id Mr. Janis had

no disciplinary issues during his time in jail prior to his trial, nor has he had

any disciplinary violations while in prison. (Docket 140 at p. 773). He has

made progress toward his GED and taken a wide variety of courses while

incarcerated. Id at p. 774.

      In the court's view the sentence imposed in Mr. Janis' case "reflect[ed]

the seriousness of the offense, . . . promote[d] respect for the law,. . . provide[d]

just punishment for the offense . . . [and] afford[ed] adequate deterrence to

[future] criminal conduct" by Mr. Janis. 18 U.S.C. §§ 3553(a)(2)(A) 86 (B). As of

this date, Mr. Janis has served about 45.3 percent of his sentence. See supra

p. 3. Considering the length of the defendant's time in prison and his behavior

while incarcerated, as well as the supervised release special conditions imposed

at sentencing, additional incarceration is not necessary "to protect the public

                                         20
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 21 of 23 PageID #: 2560



from further crimes of the defendant." 1^.§ 3553(a)(2)(C). Mr. Janis' obligation

to comply with the terms of supervised release would best "provide the

defendant with . . . correctional treatment in the most effective manner." Id.

§ 3553(a)(2)(D).

      Incarceration is not the only "kind[] of sentence[] available." I^

§ 3553(a)(3). A noncustodial sentence will limit Mr. Janis'liberty interests

through supervised release and he will face harsh consequences if he violates

the special conditions activated upon his release from BOP custody. United

States v. Gall. 374 F. Supp. 2d 758, 763 (S.D. Iowa 2005), rev'd, 446 F.3d 884

(8th Cir. 2006), ref'd, 552 U.S. 38 (2007). Those special conditions promote

respect for the law, protect the public and do not constitute any approval of Mr.

Janis' criminal conduct. Id.

      At this juncture, use of the First Step Act will not create "unwarranted

sentence disparities among defendants with similar records who have been

found guilty of similar conduct." I^ § 3553(a)(6). The court finds

compassionate release is appropriate and Mr. Janis will not pose a danger to

the public.

      The court does not have authority to modify the defendant's sentence to

home confinement. United States v. Amarrah. Case No. 17-20464, 2020 WL

2220008, at *8 (E.D. Mich. May 7, 2020). The court does, however, retain the

authority to reduce Mr. Janis' sentence to time served. Following.his release

from custody, Mr. Janis will remain on supervised release for five years,

                                       21
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 22 of 23 PageID #: 2561



subject to the standard conditions and the special conditions of supervised

release imposed in the original sentence. (Docket 106 at pp. 4-5).

      Good cause having been proven, it is

      ORDERED that defendant's motion for compassionate release (Docket

138) is granted.

      IT IS FURTHER ORDERD that the defendant's sentence of imprisonment

is reduced to time served.

      IT IS FURTHER ORDERED that upon his release, Mr. Janis shall reside

at his home near Kyle, South Dakota.

      IT IS FURTHER ORDERED that within 72 hours of release from the

custody of the BOP Mr. Janis must report, by telephone, 605-339-5920, to the

United States Probation and Pretrial Services Office for the District of South

Dakota in the United States Courthouse, 515 Ninth Street, Room 203, Rapid

City, South Dakota 57701.

      IT IS FURTHER ORDERED that Mr. Janis shall remain on supervised

release for five years, subject to the standard conditions of supervision and the

special conditions of supervision imposed in the original sentence of September

11, 2017. (Docket 106 at pp. 4-5).

      IT IS FURTHER ORDERED that Mr. Janis shall be subject to home

confinement for a period of 12 months, beginning immediately upon release

from imprisonment, and comply with the terms of the Home Confinement

Participant Agreement as an additional special condition of supervision.

                                       22
Case 5:16-cr-50126-JLV Document 153 Filed 12/04/20 Page 23 of 23 PageID #: 2562



      IT IS FURTHER ORDERED that the United States Probation Office shall

prepare an amended judgment consistent with this order.

      IT IS FURTHER ORDERED that the Clerk of Court shall deliver a copy of

this order to the United States Probation Office and the United States Marshals

Service.

      Dated December 4, 2020.

                              BY THE COURT:




                              JEFk-^feV L. VIlSlN
                              UNITED STATES DISTRICT JUDGE




                                      23
